Citation Nr: 0401859	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-48 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of multiple 
basal cell carcinomas of the head, neck, face, ears, chest, 
and back as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1968 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board issued a decision on appeal in April 1997, denying 
the claim for service connection for residuals of multiple 
basal cell carcinomas.  The veteran appealed that decision to 
the U.S. Court of Veterans Appeals (known as the U.S. Court 
of Appeals for Veterans Claims as of March 1, 1999) (Court).  
In a February 1999 Memorandum Decision, the Court vacated the 
Board decision and remanded the matter for additional 
development.  

On completion of that development, the Board issued a 
decision in April 2000 in which it again denied service 
connection for residuals of multiple basal cell carcinomas.  
The veteran appealed that decision to the Court.  In an April 
2001 Order, the Court vacated the Board decision and remanded 
the case for consideration of the then recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  

In February 2002, the Board issued a decision denying the 
benefit on appeal.  The veteran appealed that determination 
to the Court.  In an April 2003 Order, the Court vacated the 
Board decision and remanded the case to the Board for 
additional discussion of VCAA requirements.  By letter dated 
in October 2003, the Board advised the veteran that he had 
additional time in which to supplement the evidence and 
argument before the Board.  The veteran's November 2003 
response indicated that he had nothing additional to submit.  
The Written Brief Presentation dated in November 2003 from 
the veteran's representative has been associated with the 
claims folder.  The case is again ready for disposition.  
  

REMAND

As discussed above, the VCAA was enacted during the course of 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, it expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

As discussed in the April 2003 Court Order, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  That is, there 
is no document that notifies the veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
claim or of what information or evidence the veteran should 
provide and what information or evidence VA will attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidating the regulation 
that permitted the Board to provide VCAA notice).  

Also with respect to notice, the Board notes that, in a 
recent decision, the U.S. Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It found 
that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  On remand, when providing the veteran 
with requisite VCAA notice, the RO should explain that a full 
year is allowed to respond.

Accordingly, the case is REMANDED for the following action:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Quartuccio v. Principi and 
Charles v. Principi, as well as the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
It should allow the appropriate period of 
time for response. 

If any additional evidence is received or 
secured following the VCAA notice, the RO 
should readjudicate the issue on appeal.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
period of time to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

